280 So. 2d 797 (1973)
In re Charlie Will CORE
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 432.
Supreme Court of Alabama.
July 19, 1973.
William J. Baxley, Atty. Gen. and Don C. Dickert, Asst. Atty. Gen., for the State.
No Brief for respondent.
HARWOOD, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Core v. State, 50 Ala.App. 533, 280 So. 2d 794.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and McCALL, JJ., concur.